

115 HR 4331 IH: Police Accountability Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4331IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Johnson of Georgia (for himself, Mr. Clay, Ms. Norton, Mr. Cummings, Mrs. Watson Coleman, Mr. Ellison, Mr. Hastings, Mr. Grijalva, and Mr. Conyers) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide a penalty for assault or homicide committed by
			 certain State or local law enforcement officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Police Accountability Act of 2017. 2.Assault or homicide by certain State or local law enforcement officers (a)In generalChapter 1 of title 18, United States Code, is amended by adding at the end the following:
				
					28.Assault or homicide by certain State or local law enforcement officers
 (a)OffenseWhoever, being a State or local law enforcement officer in a public agency which receives Federal funding under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) engages in any conduct in the line of duty that, were the conduct to occur in the special maritime and territorial jurisdiction of the United States, would constitute an offense under section 1111 or 1112 shall be punished as is provided for that offense under such section.
 (b)DefinitionIn this section— (1)the term State or local law enforcement officer means an employee of a State or local government—
 (A)who has statutory authority to make arrests or apprehensions; (B)who is authorized by the agency of the employee to carry firearms; and
 (C)whose duties are primarily— (i)engagement in or supervision of the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law; or
 (ii)the protection of Federal, State, local, or foreign government officials against threats to personal safety; and
 (2)the term State or local government means the government— (A)of a State, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States; or
 (B)of a political subdivision of such a State, District, Commonwealth, territory or possession.. (b)Clerical amendmentThe table of sections at the beginning of chapter 1 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						28. Assault or homicide by certain State or local law enforcement officers..
			